Exhibit 10.1

 

DRUGSTORE.COM, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of December 8,
2003 by and among drugstore.com, inc., a Delaware corporation (the “Company”)
and the investors listed on the signature pages hereto (the “Investors”).

 

RECITALS

 

A. The Company, International Vision Direct Corp., and the Investors have
entered into a Stock Purchase Agreement (the “Purchase Agreement”), dated
November 2, 2003, pursuant to which the Investors will sell to the Company, and
the Company will purchase from the Investors, the Shares subject to the
conditions set forth therein. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings given them in the
Stock Purchase Agreement.

 

B. Pursuant to the Purchase Agreement, at the Closing the Company will issue to
the Investors in the aggregate 6,830,593 shares (the “Issued Shares”) of common
stock, par value $0.0001 per share, of the Company (“Common Stock”);

 

C. Pursuant to that Fourth Amended and Restated Investors’ Rights Agreement
dated January 29, 1999, as amended and supplemented, by and among the Company
and the other signatories thereto (the “Prior Agreement”), the Company has
granted certain registration rights (“Other Registration Rights”) to certain
holders of Company capital stock;

 

D. The Company and the Investors wish to enter into this Agreement in order to
provide the Investors with certain rights to register the Issued Shares.

 

AGREEMENT

 

The parties hereby agree as follows:

 

1. Registration Rights. The Company and the Investors covenant and agree as
follows:

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement or document;

 

(b) The term “Registrable Securities” means (i) the Issued Shares and (ii) any
other shares of Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
the Issued Shares; provided, however, that the foregoing definition shall
exclude in all cases any Registrable Securities sold by a person in a
transaction in which his or her rights under this Agreement are not assigned.
Notwithstanding the



--------------------------------------------------------------------------------

foregoing, the Issued Shares or other securities shall only be treated as
Registrable Securities if and so long as they have not been (A) sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, (B) sold in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions, and restrictive legends with respect
thereto, if any, are removed upon the consummation of such sale, or (C) eligible
for sale under Rule 144 promulgated under the Securities Act;

 

(c) The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of shares of Common Stock outstanding which are, and
the number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities;

 

(d) The term “Holder” means the Investors and any person owning or having the
right to acquire Registrable Securities or any assignee thereof in accordance
with Section 1.11 of this Agreement; and

 

(e) The term “SEC” means the Securities and Exchange Commission.

 

1.2 Incidental Registration. If (but without any obligation to do so) the
Company proposes to file a registration statement covering (including for this
purpose a registration effected by the Company for stockholders other than the
Holders) any of its securities under the Securities Act in connection with the
public offering of such securities solely for cash (other than a registration on
Form S-4, Form S-8 or any successors thereto, or a registration in which the
only stock being registered is Common Stock issuable upon conversion of debt
securities which are also being registered, the Company shall, at such time,
promptly give each Holder written notice of such registration. Upon the written
request of each Holder given within fifteen (15) days after receipt of such
notice by the Holder in accordance with Section 5.3, the Company shall, subject
to the provisions of Section 1.7, cause to be included in such registration and
offering and any underwriting of such offering registered under the Securities
Act all of the Registrable Securities that each such Holder has requested to be
registered.

 

1.3 Mandatory Registration. If the registration of all Registrable Securities by
the Company has not been effected by August 31, 2004, the Company shall register
any and all remaining Registrable Securities by filing a registration statement
under the Securities Act on a Form S-3 or any successor thereto, or a similar
registration form available to the Company, in accordance with Section 1.4. The
Company shall cause such registration statement to become effective as soon as
practicable, but in any event within 45 days of August 31, 2004.

 

1.4 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all reasonable efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish counsel for such Holders with

 

2



--------------------------------------------------------------------------------

copies of all such documents proposed to be filed) and keep such registration
statement effective for up to 18 months or until such time as Holder has
completed the distribution described in such registration statement or until the
securities thereunder shall cease to be Registrable Securities, whichever occurs
first. The Company shall not be required to file, cause to become effective or
maintain the effectiveness of any registration statement (other than a
registration statement on Form S-3 pursuant to Section 1.3) that contemplates a
distribution of securities on a delayed or continuous basis pursuant to Rule 415
under the Securities Act.

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for up to 18 months (or such shorter period as may be
provided in Section 1.4(a)).

 

(c) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents, as well as take all such other actions, as the
Holders may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.

 

(d) Furnish to the Holders’ counsel copies of any correspondence between the
Company and the SEC with respect to any registration statement which includes
Registrable Securities or amendment or supplement thereto filed pursuant to this
Agreement.

 

(e) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders (and maintain such
registrations and qualifications effective for the applicable period of time set
forth in Section 1.4(a)), and do any and all other acts and things which may be
necessary or advisable to enable the Holders to consummate the disposition in
such jurisdictions of such shares, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

 

(f) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

 

(g) Promptly notify each Holder upon the occurrence of any of the following: (i)
the happening of any event that makes any statement made in such registration
statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the registration statement, related
prospectus or documents so that, in the case of the registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not

 

3



--------------------------------------------------------------------------------

misleading, and to use its best efforts to promptly prepare a supplement or
amendment; (ii) the receipt of any request for additional information by the SEC
or any other federal or state governmental authority; and (iii) the Company’s
reasonable determination that a post-effective amendment to the registration
statement or issuance of a new or supplemented prospectus would be appropriate;
all such obligations to continue for 18 months after such registration statement
including Registrable Securities is declared effective by the SEC or until such
time as Holder has completed the distribution described in such registration
statement or until the Company’s obligation to maintain the effectiveness of a
registration statement has terminated, whichever occurs first.

 

(h) Within five business days after a registration statement which includes
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause counsel of the Company to deliver, to the transfer
agent for the Registrable Securities (with copies to the Holders’ counsel) an
appropriate instruction which will allow the Registrable Securities to be sold
without restriction or delay.

 

(i) Cause all such Registrable Securities registered hereunder to be listed on
the Nasdaq Stock Market.

 

(j) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

(k) Furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to Section 1.2, on the date that such Registrable Securities
are delivered to the underwriters for sale in connection with a registration
pursuant to Section 1.2, if such securities are being sold through underwriters,
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities
stating that such registration statement has become effective under the
Securities Act and that (A) to the knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, (B) the registration statement, the related prospectus and each amendment
or supplement thereof comply as to form in all material respects with the
requirements of the Securities Act, and (C) to such other effects as reasonably
may be requested by counsel for the underwriters or by such Holders or their
counsel, and (ii) a letter dated such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities, stating that they are
independent public accountants within the meaning of the Securities Act and
that, in the opinion of such accountants, the audited financial statements of
the Company included in the registration statement or the related prospectus, or
any amendment or supplement thereof, comply as to form in all material respects
with the applicable accounting requirements of the Securities Act, and such
letter shall additionally cover such other such financial matters (including
information as to

 

4



--------------------------------------------------------------------------------

the period ending no more than five business days prior to the date of such
letter) with respect to such registration as reasonably may be requested by
counsel for the underwriters or by such Holders or their counsel.

 

1.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
required to effect the registration of such Holder’s Registrable Securities.

 

1.6 Expenses of Registration.

 

(a) Company Registration. All expenses (other than underwriting discounts and
commissions, stock transfer taxes and fees of counsel to the selling Holders in
addition to that provided below) incurred in connection with registrations,
filings or qualifications of Registrable Securities pursuant to Section 1 for
each Holder, including (without limitation) all registration, filing, and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one
counsel for the selling Holders selected by them with the approval of the
Company, which approval shall not be unreasonably withheld, shall be borne by
the Company.

 

(b) Underwriting Discounts and Commissions. All underwriting discounts and
commissions incurred in connection with registrations in connection with each
registration statement under Section 1 shall be borne by the participating
sellers (and the Company, if the Company is a seller) in proportion to the
number of shares sold by each, or as they otherwise may agree.

 

1.7 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under Section 1 to include any of the Holders’ securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between the Company and the underwriters selected by it (or by other persons
entitled to select the underwriters), and then only in such quantity as the
underwriters determine in their sole discretion will not materially impair the
success of the offering by the Company. If the total amount of securities,
including Registrable Securities, requested by Holders to be included in such
offering exceeds the amount of securities sold other than by the Company that
the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters determine in their sole discretion will not materially
impair the success of the offering. For purposes of such apportionment:

 

(a) In the case of registration pursuant to Section 1.2, the Company shall
include in such registration (i) first, the securities the Company proposes to
sell and securities of any holder of Other Registration Rights pursuant to the
Prior Agreement, and (ii) second, the Registrable Securities requested to be
included in such registration by the Holders (the securities so included to be
apportioned pro rata among the Holders according to the total amount of
securities entitled to be included therein owned by each Holder); and

 

5



--------------------------------------------------------------------------------

(b) In the case of registration pursuant to Section 1.3, (i) first, the
Registrable Securities and (ii) second, the securities the Company proposes to
sell and securities of any holder of Other Registration Rights pursuant to the
Prior Agreement.

 

For purposes of the preceding (a) and (b) concerning apportionment, for any
selling stockholder which is a holder of Registrable Securities and which is a
partnership or corporation, the partners, retired partners and stockholders of
such holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling stockholder,” and any pro-rata reduction with
respect to such “selling stockholder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “selling stockholder,” as defined in this sentence.

 

(c) For the avoidance of doubt, it is agreed and understood that the Holders
shall not be permitted to effect an underwritten offering pursuant to a
registration effected under section 1.3 hereof without the prior consent of the
Company.

 

1.8 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.9 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

 

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for
such Holder each person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the partners, officers, directors and
representatives of any such Holder, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay to each
such Holder, underwriter or controlling person, as incurred, any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.9(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable to
any Holder, underwriter or controlling person for any such loss, claim, damage,
liability, or action to the extent that it arises

 

6



--------------------------------------------------------------------------------

out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter or controlling person.

 

(b) To the fullest extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person intended to be indemnified pursuant to this subsection 1.9(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.9(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, that in no event shall any indemnity under this subsection
1.9(b) exceed the net proceeds from the offering received by such Holder, except
in the case of willful fraud by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 1.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.9, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.9.

 

(d) If the indemnification provided for in this Section 1.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable

 

7



--------------------------------------------------------------------------------

by such indemnified party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by a Holder
under this Subsection 1.9(d) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) The obligations of the Company and Holders under this Section 1.9 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

 

1.10 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of SEC Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, so long as the Company remains subject to the
periodic reporting requirements under Sections 13 or 15(d) of the Exchange Act;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration.

 

1.11 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of at
least 250,000 shares of such securities (appropriately adjusted for any stock
split, stock dividend, or other recapitalization) or to a partner or affiliate
(within the meaning of Rule 12b-2 of the Exchange Act) of the Holder,

 

8



--------------------------------------------------------------------------------

provided that (i) the Company is, promptly after such transfer, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being assigned;
(ii) the transferee or assignee agrees to be bound by the terms and conditions
of this Agreement; and (iii) such assignment shall be effective only if
immediately following such transfer the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act.
Notwithstanding the limitations set forth in the foregoing sentence regarding
the minimum number of shares that must be transferred, any Holder that is a
corporation may transfer such Holder’s registration rights to its wholly-owned
subsidiaries without restriction as to the number of shares transferred.

 

1.12 “Market Stand-Off” Agreement. In the event that the Company effects a
registration of any securities under the Securities Act in an underwritten
public offering, each Holder hereby agrees that, during the period of duration
(up to, but not exceeding, 180 days) specified by the Company and an underwriter
of Common Stock or other securities of the Company, following the effective date
of a registration statement of the Company filed under the Securities Act, it
shall not, to the extent requested by the Company and such underwriter, directly
or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound) any
securities of the Company held by it at any time during such period except
Common Stock included in such registration; provided, however, that all officers
and directors of the Company, and all holders of one percent or more of the
Company’s outstanding Common Stock enter into similar agreements of at least the
same length. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Registrable Securities of each
Holder (and the shares or securities of every other person subject to the
foregoing restriction) until the end of such period, and each Holder agrees
that, if so requested, such Holder will execute an agreement in the form
provided by the underwriter containing terms which are essentially consistent
with the provisions of this Section 1.12. Notwithstanding the foregoing, the
obligations described in this Section 1.12 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms which may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms which may be promulgated in the
future.

 

1.13 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 if pursuant to SEC Rule 144 or another
similar exemption under the Securities Act the Holder may sell all of such
Holder’s shares in a single transaction without registration.

 

1.14 Representation and Warranties of the Company.

 

(a) Form S-3. The Company represents and warrants that it meets all of the
registrant requirements for the use of Form S-3. The Company shall promptly
notify the Holders at any time that the Company is not eligible to use Form S-3.

 

(b) Other Registration Rights. The execution and delivery of this Agreement by
the Company does not, and the performance of this Agreement by the Company will
not,conflict with or violate the Prior Agreement or any other agreement of the
Company containing outstanding registration rights granted to holders of Company
capital stock.

 

9



--------------------------------------------------------------------------------

2. Miscellaneous.

 

2.1 Successors and Assigns. Except as otherwise provided in this Agreement, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. A Holder that is a
corporation may assign or transfer such Holder’s rights and obligations to its
wholly-owned subsidiaries without restriction as to the number of shares
acquired.

 

2.2 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the Sellers’ Representative.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Registrable Securities then outstanding, each
future holder of all such Registrable Securities, and the Company.

 

2.3 Notices. Unless otherwise provided, any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon delivery, when
delivered personally or by overnight courier or sent by telegram, fax, confirmed
electronic mail, or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address or fax number as set forth
below or as subsequently modified by written notice.

 

(a) If to Investors, to Sellers’ Representative at:

 

Brian Usher-Jones

81 Glengowan Road

Toronto, Ontario

M4N 1G5

 

with copies to:

 

Baker & McKenzie

BCE Place

181 Bay Street, Suite 2100

P.O. Box 874

Toronto, Onterrio M5J 2T3

Attention: Lawrence D. Pringle

Facsimile: (416) 865-1221

 

Baker & McKenzie

3400 Pennzoil Place

711 Louisiana Street

Houston, Texas 77002

Attention: Jonathan B. Newton

Facsimile: (713) 427-5099

 

10



--------------------------------------------------------------------------------

(b) If to Purchaser, to it at:

 

13920 Southeast Eastgate Way, Suite 300

Bellevue, WA 98005

Attention: General Counsel

Facsimile: (425) 372-3801

 

With copies to:

 

Simpson Thacher & Bartlett LLP

3330 Hillview Avenue

Palo Alto, CA 94304

Attention: Michael Nooney, Esq.

Facsimile: (650) 251-5002

 

2.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

2.5 Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of laws.

 

2.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

2.7 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

DRUGSTORE.COM, INC. By:  

/s/    Kal Raman        

 

--------------------------------------------------------------------------------

Name:   Kal Raman Title:   President & CEO

 

INVESTORS

Erich Klementz

/s/    Erich Klementz        

--------------------------------------------------------------------------------

Rene J. Ambrusch

/s/    Rene J. Ambrusch         

--------------------------------------------------------------------------------

Henry Fiorillo

/s/    Henry Fiorillo         

--------------------------------------------------------------------------------

John Breen

/s/    John Breen         

--------------------------------------------------------------------------------

 

Osprey Services Ltd. By:  

/s/    James A.F. Watlington        

 

--------------------------------------------------------------------------------

   

Name:

  James A.F. Watlington    

Title:

  President

 

Brian Usher-Jones

/s/    Brian Usher-Jones        

--------------------------------------------------------------------------------

Ian Mummery

/s/    Ian Mummery        

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

INVESTORS (CONTINUED)

Louise Mummery

/s/    Louise Mummery        

--------------------------------------------------------------------------------

Jack Mummery

/s/    Jack Mummery        

--------------------------------------------------------------------------------

Colin Williams

/s/    Colin Williams        

--------------------------------------------------------------------------------

Marlene Williams

/s/    Marlene Williams        

--------------------------------------------------------------------------------

 

Marietta Contact Lens Services Inc. By:  

/s/    John Patterson        

 

--------------------------------------------------------------------------------

   

Name:

  John Patterson    

Title:

  President

 

RKK Ltd. By:  

/s/    [illegible]        

 

--------------------------------------------------------------------------------

   

Name:

  Virtue Corporate Services Ltd    

Title:

  Sole Director

 

Nigel Brasok

/s/    Nigel Brasok        

--------------------------------------------------------------------------------

Steven Morrison

/s/    Steven Morrison        

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]